Order modified by providing that the name of William Schnitzpan shah be placed first on the ballot to be voted for as a member of the State committee, to be followed by the names of Ernest C. Wagner and Faith Moore Andrews, which are to be coupled. The petition designating William Schnitzpan was not an individual petition, for it also contained the name of Faith Moore Andrews. Therefore, in determining its place on the ballot his name must be considered as in a group designation, and his position determined by lot as provided by section 103 of the Election Law, although, pursuant to section 108, the name of Faith Moore Andrews is to be printed with that of Ernest C. Wagner, since the petition containing the names of Ernest C. Wagner and Faith Moore Andrews was first filed. As so modified, the order is affirmed, without costs. Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ., concur.